DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	 Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I. Claims 1, 3, 6, 12, 16, 28, 30, 33, 51-52, 54, and 56, drawn to a method comprising administering to a subject in need thereof:  a) an effector cell; and b) a steroid in an amount effective to induce and/or sustain expansion of a population of the effector cell in the subject, classified in A61K 31/568.

 Group II. Claims 89-92, 98, 164, drawn to a method of inducing T cell engraftment and/or expansion in a subject in need thereof, comprising: a) contacting a T cells ex vivo with a vector encoding a chimeric receptor to generate a modified T cell; b) administering to the subject an amount of the modified T cell; and  -3-U.S. Serial No. 16/421,763Attorney Docket No. 50471-705.301 Preliminary Amendment and Response to N'FMPc) administering to the subject a steroid in an amount effective to induce and/or sustain expansion of a population of the modified T cells in the subject, classified in A61K 31/568.

Group III. Claim 171, drawn to a method of inducing T cell expansion in vivo, comprising: contacting a population of modified T cells in vivo with a first amount of steroid , classified in A61K 31/568.

Group IV. Claim 216, drawn to a system for inducing modified effector cell population expansion in vivo, comprising: a population of modified effector cells, and an amount of at least one steroid, -4-U.S. Serial No. 16/421,763Attorney Docket No. 50471-705.301 Preliminary Amendment and Response to N'FMPwherein contacting a population of said modified effector cells in vivo with an effective amount of said at least one steroid, results in an expansion of the population of said modified effector cells, classified in C12N 5/06.

3.	The inventions are independent or distinct, each from the other because:

Although there are no provisions under the section for “Relationship of Inventions” in M.P.E.P. 806.05 for inventive groups that are directed to different methods, restriction is deemed to be proper because these methods appear to constitute patentably distinct inventions for the following reasons:
Inventions I-III are independent and distinct, each from the other, because the methods are practiced with materially different starting agents, for different purposes, and different patient populations. Furthermore, each method has different goals and each method requires a non-coextensive search because of different starting materials, patient populations and goals. 

Inventions of Groups IV and I are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for the product of Group IV can be used in materially and methodologically distinct processes such as in vitro assays.

4. 	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply: 
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention. 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Rejoinder Practice 
5.	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101,102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against doublepatenting rejections of 35 U.S.C. 121 does not apply where the restriction requirementis withdrawn by the examiner before the patent issues. See MPEP § 804.01. 

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646